DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: paragraph [0005] recites “is adapted to be gone around by the lift cord extending from the cord reel before the lift cord is being connected to the covering material.” The recitation is unclear and confusing and it is not understood what is meant. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “is adapted to be gone around by the lift cord extending from the cord reel before the lift cord is being connected to the covering material.” The recitation is unclear and confusing and it is not understood what is meant. What is meant by “gone around” and what is meant by “before the lift cord is being connected to the covering material?”  
Claims 2-9 depend from rejected claim 1 and inherit the issues of claim 1 and rejected for depending from rejected claim 1.
In view of the 112 issues the claims have been examined as best understood. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 10,273,748) in view of Patel (US 5,263,528). 
Regarding claim 1, as best understood, Chen discloses a spring box (10) for a window covering, wherein the window covering has a covering material and a lift cord having an end connected to the covering material; 
the spring box (10) (Chen: Fig 1) comprising: 
a base (21) (Chen: Fig 2); 
a prestressing device (3) disposed on a horizontal plane of the base (Chen: Fig 2); 
at least one cord reel (40), which is also disposed on the horizontal plane of the base (Chen: Fig 2), and is adapted to be rotated by a force provided by the prestressing device to wind up the lift cord of the window covering (prestressing device has a spring which drives the reels to wind up the lift cords); and 
a cord-guiding shaft (51),  

Chen discloses that the cord-guiding shaft (51) is perpendicular to the horizontal plane and fails to disclose that the cord-guiding shaft (51) is tilted with respect to the horizontal plane of the base. However, Patel discloses that it is known for a cord-guiding shaft (64) to be disposed such that it is not perpendicular to a horizontal base and is instead tilted with respect to the horizontal plane of a base (Patel: Figs 1, 3, 4). Patel teaches that the tilt of the cord-guiding shaft (64) to prevent inadequate or uneven gripping of a cord (Patel: col 6, lines 38-43). Although Patel is directed to a cord lock, the technique of providing a tilted cord-guiding shaft to the spring box device of Chen would have been obvious since the technique of providing a tilted cord-guiding shaft would improve the guidance of the cord. The claim would have been obvious because a particular known technique (tilted shaft for guiding a cord) was recognized as part of the ordinary capabilities of one skilled in the art.
Regarding claim 2, modified Chen discloses wherein, when the spring box is installed in the window covering, the cord-guiding shaft (51) is adapted to serve as a defining boundary which divides the lift cord (60) into a front-segment, which is connected to the cord reel (40), and a rear-segment, which is connected to the covering material (14/16) (Chen: Fig 4 and 6); when in such arrangement, the horizontal plane of the base is defined to have a first extension line extending along a projection of a running direction of the front-segment (along 60 between 51 and reel 40) and a second extension line extending along a projection of a running direction of the rear-segment (between 51 and 52); wherein the cord-guiding shaft is defined to have an axis passing through a top end and a bottom end thereof, and a projection of the axis on the horizontal plane of the base is defined as a projection axis; wherein the first extension line and the second extension line intersect at the projection axis and the projection axis perpendicularly 
Regarding claim 3, Chen as modified with Patel disclose wherein, a projection of a position where the lift cord extending from the cord reel on the horizontal plane of the base is defined as a first constraint point, and a projection of another position where the lift cord turns for a first time after passing by the cord-guiding shaft on the horizontal plane of the base is defined as a second constraint point; wherein one end of the first extension line is the first constraint point (where the cord is tangent to the reel) and the other end of the first extension line is at the projection axis (on the cord-guiding shaft), one end of the second extension line is at the projection axis (on the cord-guiding shaft) and the other end of the second extension line is the second constraint point (on the roller 52); wherein the first extension line, the second extension line, and a bottom edge formed by connecting the first constraint point and the second constraint point form a triangle, which has the included angle located at a vertex thereof (triangle formed between 40, 51, and 52; Chen: Fig 4).  
Regarding claim 4, Chen as modified with Patel disclose a position where the first extension line and the second extension line intersect to form the included angle is where a sum of a length of the first extension line and a length of the second extension line is smallest; it would have been obvious to one having ordinary skill in the art at the time of filing the invention to position the shaft 51 and shaft 52 so that the smallest sum is achieved since discovering an optimum value of result effective variable involves only routine skill in the art. Further, achieving the optimum value involves obvious rearrangement of the position of the shafts 51 and 52 and it has been held that rearranging parts of an invention involves only routine skill in the art. In re 
Regarding claim 5, Chen as modified with Patel, wherein the cord-guiding shaft is a cylinder.  
Regarding claim 6, Chen discloses wherein, when the spring box is installed in the window covering, the cord-guiding shaft is adapted to serve as a defining boundary which divides the lift cord (60) into a front-segment, which is connected to the cord reel (40), and a rear-segment, which is connected to the covering material (14/16) (Chen: Fig 4 and 6); when in such arrangement, the horizontal plane of the base is defined to have a first extension extending along a projection Page 17 of 20of a running direction of the front-segment (along 60 between 51 and reel 40) and a second extension line extending along a projection of a running direction of the rear-segment (along 60 between 51 and 52); wherein an included angle is formed between the first extension line and the second extension line; wherein, when in such arrangement, the first extension line and the second extension line are respectively in directions of two component forces applied by the lift cord to the cord-guiding shaft, and an angle bisector evenly splitting the included angle is in a direction of a resultant force applied by the lift cord to the cord-guiding shaft; wherein the cord-guiding shaft is defined to have an axis passing through a top end and a bottom end thereof, and a projection of the axis on the horizontal plane of the base is defined as a projection axis; wherein the first extension line and the second extension line intersect at the projection axis to form the included angle, and the projection axis is perpendicular to the direction of the resultant force; Chen as modified with Patel, the first and second extension lines intersect along an axis of the cord-guiding shaft and as evident from Figure 4 of Chen and as modified with Patel, the projection axis runs along the cord-guiding shaft axis which intersects an angle bisector of an included angle in the same manner as the 
Regarding claim 7, Chen as modified with Patel disclose wherein, a projection of a position where the lift cord extending from the cord reel on the horizontal plane of the base is defined as a first constraint point, and a projection of another position where the lift cord turns for a first time after going around the cord-guiding shaft on the horizontal plane of the base is defined as a second constraint point; wherein one end of the first extension line is the first constraint point (where the cord is tangent to the reel) and the other end of the first extension line is at the projection axis (on the cord-guiding shaft), one end of the second extension line is at the projection axis (on the cord-guiding shaft) and the other end of the second extension line is the second constraint point (on the roller 52); wherein the first extension line, the second extension line, and a bottom edge formed by connecting the first constraint point and the second constraint point form a triangle, which has the included angle located at a vertex thereof (triangle formed between 40, 51, and 52; Chen: Fig 4).  
Regarding claim 9, Chen as modified with Patel, wherein the cord-guiding shaft is a cylinder.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 7am-4:30pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Johnnie A. Shablack/Primary Examiner, Art Unit 3634